

 
 
EXHIBIT 10.2


EXECUTION VERSION

AMENDMENT NO. 1
 
TO FINANCING AGREEMENT
 
AMENDMENT NO. 1 TO FINANCING AGREEMENT, dated as of December 23, 2014 (this
"Amendment"), to the Financing Agreement, dated as of December 4, 2014 (as
amended, restated, supplemented or otherwise modified from time to time, the
"Financing Agreement"), by and among ITT Educational Services, Inc. (the
"Parent" or the "Borrower"), each subsidiary of the Parent listed as a
"Guarantor" on the signature pages thereto (together with each other Person that
executes a joinder agreement and becomes a "Guarantor" thereunder or otherwise
guaranties all or any part of the Obligations (as defined therein), each a
"Guarantor" and collectively, the "Guarantors"), the lenders from time to time
party thereto (each a "Lender" and collectively, the "Lenders"), Cerberus
Business Finance, LLC ("Cerberus"), as collateral agent for the Lenders (in such
capacity, together with its successors and assigns in such capacity,
the "Collateral Agent"), and Cerberus, as administrative agent for the Lenders
(in such capacity, together with its successors and assigns in such capacity,
the "Administrative Agent" and together with the Collateral Agent, each an
"Agent" and collectively, the "Agents").
 
WHEREAS, the Loan Parties have requested that the Agents and the Lenders amend
certain terms and conditions of the Financing Agreement; and
 
WHEREAS, the Agents and the Lenders are willing to amend such terms and
conditions of the Financing Agreement on the terms and conditions set forth
herein.


 
NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:
 
1. Definitions.  All terms used herein that are defined in the Financing
Agreement and not otherwise defined herein shall have the meanings assigned to
them in the Financing Agreement.
 
2. Amendments.
 
(a) New Definitions.  Section 1.01 of the Financing Agreement is hereby amended
by adding the following definitions, in appropriate alphabetical order:
 
(i) "'Amendment No. 1' means Amendment No. 1 to Financing Agreement, dated as of
December 23, 2014, by and among the Loan Parties, the Agents and the Lenders."
 
(ii) "'Amendment No. 1 Effective Date' means the "Amendment Effective Date" as
set forth in Amendment No. 1."
 
(b) Cash Management Arrangements and Other Collateral Matters.  Sections
8.01(b)(ii) and 8.01 (b)(iii) of the Financing Agreement are hereby amended in
their entirety to read as follows:
 
 
 

--------------------------------------------------------------------------------

 
"(ii)  (A) in the case of any Cash Management Account maintained at Heartland
Bank or First American Bank, during the period from and after the Effective Date
until the Final Maturity Date, and (B) in the case of any Cash Management
Account maintained at Wheatland Bank, during the period after December 23, 2014
until the Final Maturity Date, the Loan Parties shall cause all amounts on
deposit in such Cash Management Accounts (less charges for returned items and
the applicable Cash Management Bank's fees and expenses incurred in connection
with such account in the ordinary course of business) to be transferred into a
Concentration Account maintained at JPMorgan Chase Bank, N.A. that is subject to
a Control Agreement on not less than a weekly basis when the amount on deposit
in any such Cash Management Account exceeds $25,000."
 
"(iii)  On or prior to December 23, 2014 (or such later date as the Collateral
Agent may agree), the Loan Parties shall (A) establish a Concentration Account
at Bank of America, N.A. and a Concentration Account at Wells Fargo Bank,
National Association, (B) deliver to the Collateral Agent a Control Agreement
with respect to each such Concentration Account, and (C) with respect to each
Cash Management Account (other than any Excluded Account, any Concentration
Account maintained at JPMorgan Chase Bank, N.A. that is subject to a Control
Agreement, any Cash Management Account maintained at Heartland Bank, First
American Bank or Wheatland Bank, or any disbursement account), deliver to the
Collateral Agent evidence that all amounts on deposit in each such Cash
Management Account (less charges for returned items and the applicable Cash
Management Bank's fees and expenses incurred in connection with such account in
the ordinary course of business) (1) will be automatically swept into a
Concentration Account maintained at JPMorgan Chase Bank, N.A. that is subject to
a Control Agreement, (2) in the case of any such Cash Management Account
maintained at Bank of America, N.A., other than the Concentration Account
described in clause (A) above, will be automatically swept into such
Concentration Account, or (3) in the case of any such Cash Management Account
maintained at Wells Fargo Bank, National Association, other than the
Concentration Account described in clause (A) above, will be automatically swept
into such Concentration Account, in each case, when the amount on deposit in any
such Cash Management Account exceeds $5,000."
 
3. Conditions to Effectiveness.  This Amendment shall become effective only upon
satisfaction in full, in a manner satisfactory to the Agents, of the following
conditions precedent (the first date upon which all such conditions shall have
been satisfied being hereinafter referred to as the "Amendment Effective Date"):
 
(a) Representations and Warranties.  The representations and warranties
contained Article VI of the Financing Agreement and in each other Loan Document
shall be true and correct in all material respects (except that such materiality
qualifier shall not be applicable to any representations or warranties that
already are qualified or modified as to "materiality" or "Material Adverse
Effect" in the text thereof, which representations and warranties shall be true
and correct in all respects subject to such qualification) on and as of the
Amendment Effective Date as though made on and as of such date, except to the
extent that any such representation or warranty expressly relates solely to an
earlier date (in which case such representation or warranty shall be true and
correct in all material respects (except that such materiality qualifier shall
not be applicable to any representations or warranties that already are
qualified or modified as to "materiality" or "Material Adverse Effect" in the
text thereof, which representations and warranties shall be true and correct in
all respects subject to such qualification) on and as of such earlier date).
 
 
- 2 -

--------------------------------------------------------------------------------

 
(b) No Default; Event of Default.  No Default or Event of Default shall have
occurred and be continuing on the Amendment Effective Date or result from this
Amendment becoming effective in accordance with its terms.
 
(c) Delivery of Documents.  The Collateral Agent shall have received on or
before the Amendment Effective Date this Amendment, duly executed by the Loan
Parties, each Agent and each Lender.
 
4. Continued Effectiveness of the Financing Agreement and Other Loan
Documents.  Each Loan Party hereby (a) acknowledges and consents to this
Amendment, (b) confirms and agrees that the Financing Agreement and each other
Loan Document to which it is a party is, and shall continue to be, in full force
and effect and is hereby ratified and confirmed in all respects, except that on
and after the Amendment Effective Date, all references in any such Loan Document
to "the Financing Agreement", the "Agreement", "thereto", "thereof",
"thereunder" or words of like import referring to the Financing Agreement shall
mean the Financing Agreement as amended by this Amendment, and (c) confirms and
agrees that, to the extent that any such Loan Document purports to assign or
pledge to the Collateral Agent, for the benefit of the Agents and the Lenders,
or to grant to the Collateral Agent, for the benefit of the Agents and the
Lenders, a security interest in or Lien on any Collateral as security for the
Obligations of the Loan Parties from time to time existing in respect of the
Financing Agreement (as amended hereby) and the other Loan Documents, such
pledge, assignment and/or grant of the security interest or Lien is hereby
ratified and confirmed in all respects.  This Amendment does not and shall not
affect any of the obligations of the Loan Parties, other than as expressly
provided herein, including, without limitation, the Loan Parties' obligations to
repay the Loans in accordance with the terms of Financing Agreement or the
obligations of the Loan Parties under any Loan Document to which they are a
party, all of which obligations shall remain in full force and effect.  Except
as expressly provided herein, the execution, delivery and effectiveness of this
Amendment shall not operate as a waiver of any right, power or remedy of any
Agent or any Lender under the Financing Agreement or any other Loan Document nor
constitute a waiver of any provision of the Financing Agreement or any other
Loan Document.
 
5. No Novation.  Nothing herein contained shall be construed as a substitution
or novation of the Obligations outstanding under the Financing Agreement or
instruments securing the same, which shall remain in full force and effect,
except as modified hereby.
 
6. No Representations by Agents or Lenders.  Each Loan Party hereby acknowledges
that it has not relied on any representation, written or oral, express or
implied, by any Agent or any Lender, other than those expressly contained
herein, in entering into this Amendment.
 
 
- 3 -

--------------------------------------------------------------------------------

 
7. Miscellaneous.
 
(a) This Amendment may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which shall be deemed
to be an original but all of which taken together shall constitute one and the
same agreement.  Delivery of an executed counterpart of this Amendment by
facsimile or electronic mail shall be equally effective as delivery of an
original executed counterpart of this Amendment.
 
(b) Section and paragraph headings herein are included for convenience of
reference only and shall not constitute a part of this Amendment for any other
purpose.
 
(c) This Amendment shall be governed by, and construed in accordance with, the
laws of the State of New York.
 
(d) Each Loan Party hereby acknowledges and agrees that this Amendment
constitutes a "Loan Document" under the Financing Agreement.
 
(e) Any provision of this Amendment that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining portions
hereof or affecting the validity or enforceability of such provision in any
other jurisdiction.
 
 
[Remainder of page intentionally left blank.]

 
- 4 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered as of the date set forth on the first page hereof.
 

 
BORROWER:
     
ITT EDUCATIONAL SERVICES, INC.
         
By:
/s/ Daniel M. Fitzpatrick
   
Name: Dan Fitzpatrick
   
Title: EVP CFO
   




 
GUARANTORS:
     
ESI SERVICE CORP.
         
By:
/s/ Daniel M. Fitzpatrick
   
Name: Dan Fitzpatrick
   
Title: VP Treasurer
         
DANIEL WEBSTER COLLEGE, INC.
         
By:
/s/ Angela K. Knowlton
   
Name: Angela K. Knowlton
   
Title: VP & Treasurer







 
Amendment No. 1
 



 
 

--------------------------------------------------------------------------------

 



 

 
COLLATERAL AGENT:
     
CERBERUS BUSINESS FINANCE, LLC
         
By:
/s/ Dan Wolf
   
Name: Dan Wolf
   
Title: President
         
ADMINISTRATIVE AGENT:
     
CERBERUS BUSINESS FINANCE, LLC
         
By:
/s/ Dan Wolf
   
Name: Dan Wolf
   
Title: President
           





 
Amendment No. 1
 



 
 

--------------------------------------------------------------------------------

 




 
LENDERS:
     
CERBERUS LEVERED LOAN OPPORTUNITIES FUND II, L.P.
         
By: Cerberus Levered Opportunities II GP, LLC
Its: General Partner
   
 
/s/ Daniel E. Wolf
   
Name: Daniel E. Wolf
   
Title: Senior Managing Director




 
CERBERUS NJ CREDIT OPPORTUNITIES FUND, L.P.
         
By: Cerberus NJ Credit Opportunities GP, LLC
Its: General Partner
   
/s/ Daniel E. Wolf
   
Name: Daniel E. Wolf
   
Title: Senior Managing Director




 
CERBERUS ASRS HOLDINGS LLC
         
By:
/s/ Daniel E. Wolf
   
Name: Daniel E. Wolf
   
Title: Vice President




 
CERBERUS ICQ LEVERED LOAN OPPORTUNITIES FUND, L.P.
     
By: Cerberus ICQ Levered Opportunities GP, LLC
Its: General Partner
   
/s/ Daniel E. Wolf
   
Name: Daniel E. Wolf
   
Title: Senior Managing Director


 
Amendment No. 1
 



 
 

--------------------------------------------------------------------------------

 




 
LENDERS:
     
CERBERUS KRS LEVERED LOAN
OPPORTUNITIES FUND, L.P.
     
By: Cerberus KRS Levered Opportunities GP, LLC
Its: General Partner
   
/s/ Daniel E. Wolf
   
Name: Daniel E. Wolf
   
Title: Senior Managing Director





 
Amendment No. 1
 



 
 
